[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Eisenbarth v. Reusser, Slip Opinion No. 2016-Ohio-5819.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5819
       EISENBARTH ET AL., APPELLANTS, v. REUSSER ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Eisenbarth v. Reusser, Slip Opinion No. 2016-Ohio-5819.]
Court of appeals’ judgment affirmed on the authority of Corban v. Chesapeake
        Exploration, L.L.C.
(No. 2014-1767—Submitted November 17, 2015—Decided September 15, 2016.)
               APPEAL from the Court of Appeals for Monroe County,
                           No. 13 MO 10, 2014-Ohio-3792.
                                 __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___.
        O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH,
JJ., concur.
        PFEIFER and O’NEILL, JJ., dissent.
                                 _________________
                            SUPREME COURT OF OHIO




        Yoss Law Office and Richard A. Yoss, for appellants.
        Bricker & Eckler, L.L.P., Matthew W. Warnock, Daniel C. Gibson, Daniel
E. Gerken, and Aaron M. Bruggeman, for appellees.
        Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Samuel C. Peterson, Deputy Solicitor, and Elizabeth R. Ewing, Assistant Attorney
General, urging reversal for amicus curiae state of Ohio.
        Porter, Wright, Morris & Arthur, L.L.P., Mark S. Stemm, L. Bradfield
Hughes, and Christopher J. Baronzzi, urging reversal for amicus curiae Murray
Energy Corporation.
        Theisen Brock, L.P.A., James S. Huggins, Daniel P. Corcoran, and
Kristopher O. Justice, urging reversal for amici curiae Virgil Clayton Farnsworth,
Teresa Farnsworth, August Scarpelli, Gary D. Skorepa, Andrew D. Fabris, David
L. Mount, Michael D. Mayell, William E. Chapman, Richard A. Gareau, Robert
W. Gareau, Pete Ragone, Gregory J. Christy, and Carol E. Christy.
        Baker, Dublikar, Beck, Wiley & Mathews and James F. Mathews; and
Robert J. Tscholl, urging reversal for amici curiae Charles J. Schucht, Wilma L.
Schucht, Theresa E. Schucht, and the Schucht Family Trust U/A Dated April 2,
2013.
        Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., Gregory W. Watts,
Matthew W. Onest, David E. Butz, and William G. Williams, urging reversal for
amici curiae Jeffco Resources, Inc.; Mark and Kathy Rastetter; Douglas Henderson;
Djuro and Vesna Kovacic; Brett and Kim Trissel; John Yaskanich; Barbara L.
Miller; Jeffrey V. Miller; Jerilyn E. Christensen and Kjeld F. Christensen, Co-
Trustees of the Kjeld F. Christensen Revocable Trust Dated September 25, 2012,
and the Jerilyn E. Christensen Revocable Trust Dated September 25, 2012; Ralph
and Sharley Greer; Antonio and Connie Sidoti; and Aaron Escott.
                              _________________




                                         2